                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 LAUREN TERKEL, et al.,

     Plaintiffs,
                                                     Case No. 6:20-cv-564-JCB
         v.

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION, et al.,

     Defendants.


                      DEFENDANTS’ RESPONSE TO THE COURT’S
                            DECEMBER 16, 2020 ORDER

        Pursuant to the Court’s Order of December 16, 2020, see ECF No. 30, Defendants respectfully

notify the Court that, on December 21, 2020, Congress passed the Consolidated Appropriations Act,

2021. See Consolidated Appropriations Act, 2021, H.R. 133, 116th Cong. (as passed by House,

Dec. 21, 2020). Section 502 of that Act provides:

        The order issued by the Centers for Disease Control and Prevention under section 361
        of the Public Health Service Act (42 U.S.C. 264), entitled ‘‘Temporary Halt in
        Residential Evictions To Prevent the Further Spread of COVID–19’’ (85 Fed. Reg.
        55292 (September 4, 2020) is extended through January 31, 2021, notwithstanding the
        effective dates specified in such Order.

Defendants will promptly notify the Court should the Act become law.

        In the event the Act were not to become law by December 31, 2020, and the Order were to

expire by its own terms on that date, see Temporary Halt in Residential Evictions To Prevent the

Further Spread of COVID-19, 85 Fed. Reg. 55292, 55297 (Sept. 4, 2020), Plaintiffs’ challenge would

be moot, see Spell v. Edwards, 962 F.3d 175, 179 (5th Cir. 2020) (holding that where COVID-19 “stay-

at-home orders expired by their own terms . . . plaintiffs’ request that we enjoin them [was] therefore

moot”); see also, e.g., Trump v. Int’l Refugee Assistance, 138 S. Ct. 353 (2017) (vacating judgment with
instructions to dismiss as moot challenge to provision of Executive Order that “expired on its own

terms” and thus “no longer present[ed] a live case or controversy” (quotation marks and citation

omitted)); Burke v. Barnes, 479 U.S. 361, 363 (1987) (holding that petitioners’ claims “were mooted”

when bill at issue “expired by its own terms”). In the meantime, there is no cause for the Court to

rush a decision on Plaintiffs’ claims. See, e.g., Danville Christian Acad. v. Beshear, --- S. Ct. ---, No. 20A96,

2020 WL 7395433, at *1 (U.S. Dec. 17, 2020) (denying without prejudice plaintiffs’ application to

vacate stay of preliminary injunction of COVID-19 school-closure order on First Amendment

grounds, given “all of the circumstances, especially the timing and the impending expiration of the

Order”).


Dated: December 23, 2020                                    Respectfully submitted,

                                                            JEFFREY BOSSERT CLARK
                                                            Acting Assistant Attorney General

                                                            ERIC BECKENHAUER
                                                            Assistant Director, Federal Programs Branch

                                                            /s/ Leslie Cooper Vigen
                                                            LESLIE COOPER VIGEN
                                                            Trial Attorney (DC Bar No. 1019782)
                                                            STEVEN A. MYERS
                                                            Senior Trial Counsel (NY Bar No. 4823043)
                                                            United States Department of Justice
                                                            Civil Division, Federal Programs Branch
                                                            1100 L Street, NW
                                                            Washington, DC 20005
                                                            Tel: (202) 305-0727
                                                            Fax: (202) 616-8470
                                                            E-mail: leslie.vigen@usdoj.gov

                                                            Counsel for Defendants




                                                       2
                                  CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: December 23, 2020


                                                     /s/ Leslie Cooper Vigen
                                                     Trial Attorney
